Citation Nr: 1517033	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-17 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable evaluation for service-connected lumbosacral strain.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral knee disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1991 to May 1997.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In June 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in Virtual VA.  

Virtual VA also includes records from the Mountain Home VA Medical Center (VAMC) for treatment from November 2011 to June 2012; however, the RO reviewed these treatment records in the April 2013 statement of the case (SOC).  Otherwise, Virtual VA only contains records that are either duplicative or irrelevant to the issue on appeal.  A review of the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  

At that June 2014 hearing, the Veteran submitted research on noise induced hearing loss from the Institute of Medicine of the National Academies.  The RO necessarily did not get the opportunity to review this evidence in the April 2013 SOC.  However, the Veteran's representative submitted a waiver of this research, allowing the Board's initial review of this new evidence.  38 C.F.R. § 20.1304.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Remand is required regarding the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral knee condition for issuance of an statement of the case (SOC).  In the July 2011 rating decision on appeal, the RO found no new and material evidence to reopen the claim.  The Veteran's February 2012 notice of disagreement (NOD) specifically addressed this issue in addition to the other issues on appeal.  Although the RO sent a May 2012 letter to the Veteran seeking clarification of whether he wished to appeal the right knee, left knee, or both, and he did not respond, the Board finds that the NOD is valid for several reasons.  See 38 C.F.R. § 19.26 (2014).  First, the Veteran moved several times during the months following the March 2012 clarification letter.  Second, the RO did not notify the Veteran in the 2012 letter that the lack of a response meant the issue would not remain on appeal.  Third, in several statements, including one in June 2013 (beyond the appeal period), the Veteran notified the RO that he had never received the SOC.  Because the NOD remains unprocessed for this issue, the Board finds that a remand is necessary for issuance of an SOC.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).  

Regarding the claim for an increased evaluation for the service-connected lumbosacral strain, remand is required to obtain VA records and a current examination.  The Veteran testified at his June 2014 videoconference hearing that his VA primary care doctor gave him medication to treat his service-connected lumbosacral strain.  The available VA treatment records include extensive prescription treatment for other medical conditions; but do not reflect any medication issued in treatment for the Veteran's lower back pain.  However, the most recent available VA treatment records date from June 2012.  This suggests that the use of medication is new treatment initiated since the most recent available VA treatment records in June 2012.  Therefore, remand is required for obtaining any outstanding VA treatment records.  

Although the Veteran also denied that his lower back pain had increased in severity since the June 2011 VA examination at the June 2014 hearing, the initiation of new medication to treat his service-connected lumbosacral strain does suggest that the condition has advanced.  Therefore, on remand, the AOJ should also afford the Veteran with a more current VA examination.  

Finally, with regard to the issue of entitlement to service connection for bilateral hearing loss, remand is required to obtain an examination.  The Veteran's representative argued at the June 2014 hearing that his hearing has declined since his July 2011 and June 2012 VA examinations.  Although the Veteran did not have hearing loss for VA purposes based on the results of those examinations, those audiograms do indicate that his hearing acuity declined between July 2011 and June 2012.  If the Veteran's hearing has continued to decline since that time, he may now have hearing loss for VA purposes.  Therefore, remand is required to determine if the Veteran's hearing acuity has declined.  

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC addressing whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral knee condition.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this particular issue following the issuance of the SOC unless he perfects his appeal.  

2.  Obtain any outstanding VA treatment records.  This request should specifically include all records from the Mountain Home VAMC for treatment since June 2012.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  After obtaining all outstanding treatment records, the Veteran must be afforded a VA examination to ascertain the current severity and manifestations of his service-connected lower back disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records, post-service medical records, and statements. 

The examiner should report all signs and symptoms necessary for evaluation of the Veteran's lower back disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and state whether there is any form of ankylosis or equivalent functional impairment.  The examiner must identify any incapacitating episodes requiring bed rest prescribed by a physician.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  The examiner must also address any neurological symptoms related to the lumbosacral strain, such as radiating pain, to include any relevant testing.  

4.  After obtaining all outstanding treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any hearing loss present.  The claims folder, including a copy of this remand, must be made available to the examiner.  The examiner must state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed must be provided.

First, the examiner must indicate if there is any current bilateral hearing loss.  Second, if so, then the examiner must opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss had its initial onset in service or is otherwise related to service.

In providing this opinion, the examiner should address the following:  1) the Veteran's in-service noise exposure as a combat engineer; 2) the Veteran's lay assertions regarding his problems with low noises and his fiancé's voice; 3) the Veteran's DD 214 documenting his military occupational specialty as that of a combat engineer; 4) service treatment records, including the July 1990, June 1992, January 1994, October 1994, November 1994, and March 1997 audiograms; 5) submitted research on noise induced hearing loss from the Institute of Medicine of the National Academies; and 6) the July 2011 and June 2012 VA examinations.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

6.  When the development has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

